Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Clean Diesel Technologies, Inc. Ventura, California We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-181443 and 333-183204) and Form S-8 (Nos. 333-182009, 333-151777, 333-117057, 333-33276, and 333-16939) of Clean Diesel Technologies, Inc. of our report dated March 27, 2013, relating to the consolidated financial statements of Clean Diesel Technologies, Inc., which appears in this Form 10-K. /s/ BDO USA, LLP BDO USA, LLP Los Angeles, California
